        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 1 of 12




                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                District      of Connecticut


                                                                Connecticut   Financial Center   (203)821-3700
                                                                                   25th F¾or
                                                                157 Church Street,               Fa Q0p 784376
                                                                New Haven, Connecticut 06510     www.justice.gov/usao/ct




                                                                January 26, 2021

Terence Ward
Federal Defender
Office of the Federal Defender
10 Columbus Blvd.
Floor 6
Hartford, CT 06106

       Re:     United States    v.   Kenneth W. Sweeney
               Case   No.   3:21cr013 (VAB)

Dear Attorney Ward:

      This letter confirms the plea agreement between your client, Kenneth W. Sweeney (the
"defendant"), and the United States Attorney's Office for the District of Connecticut (the
"Government") in this criminal matter.

THE PLEA AND OFFENSE

        In consideration for the benefits offered under this agreement, the defendant agrees to
waive his right to be indicted and to plead guilty to a one-count information charging him with
aiding and assisting the filing of a false tax return in violation of 26 U.S.C. § 7206(2).

       The defendant understands that, to           be   guilty of this offense, the following essential
elements of the offense must be satisfied:

       1.      The defendant aided or assisted in, procured, counseled or advised the preparation
or presentation of a document in connection with a matter arising under the internal revenue
laws, namely, the relevant tax return at issue;

       2.      The tax return    was   false   as   to a material matter; and

       3.      The defendant acted willfully with the specific intent to violate the law.
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 2 of 12


Terence Ward, Esq.
Page 2

THE PENALTIES

       Imprisonment

       This offense carries   a   maximum penalty of three years of imprisonment.

       Supervised Release

        In addition, the Court may impose a term of supervised release of not   more   than   one   year
to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to one year with no credit for time
already spent on supervised release.

       Fine

        This offense carries a maximum fine of $100,000 and the costs of prosecution. The
defendant is also subject to the alternative fine provision of 18 U.S.C. § 3571. Under this
section, the maximum fine that may be imposed on the defendant is the greatest of the following
amounts: (1) twice the gross gain to the defendant resulting from the offense; (2) twice the gross
loss resulting from the offense; (3) $250,000; or (4) the amount specified in the section defining
the offense, which is $100,000 and the costs of prosecution.

       Special Assessment

       In addition, the defendant   obligated by 18 U.S.C. § 3013 to pay a special assessment
                                      is                                                              of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day the guilty plea is accepted.

       Restitution

         In addition to the other penalties provided by law, the Court may also order that the
defendant make restitution under 18 U.S.C. § 3663, and the Government reserves its right to seek
restitution on behalf of victims consistent with the provisions of § 3663. The scope and effect of
the order of restitution are set forth in the attached Rider Concerning Restitution. Restitution is
payable immediately unless otherwise ordered by the Court.

        The defendant agrees to make restitution in the amount ordered by the Court     as    the
applicable Guidelines tax loss.

        The defendant agrees that he will sign the IRS forms deemed necessary by the IRS to
enable it to make assessment of the agreed-upon criminal restitution, including agreeing to sign
IRS Form 8821, "Tax Information Authorization." The defendant further agrees to allow the
contents of his IRS criminal file to be given to civil attorneys and support staff of the United
States Attorney's Office and the IRS to enable them to investigate any taxes owed by the
defendant, including, but not limited to, any civil penalties and interest. With respect to
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 3 of 12


Terence Ward, Esq.
Page 3

disclosure of the criminal file to the above-listed individuals and entities, the defendant waives
any rights the defendant might hold under 26 U.S.C. §§ 6103, 7213, and Fed. R. Crim. P. 6(e).
The defendant further waives any other rights he might have to non-disclosure of tax-related
information. The defendant agrees as a special condition of probation or supervised release that
he will cooperate with the IRS to pay all outstanding taxes, interest, and penalties.


        If the Court orders the defendant to pay restitution to the IRS for the failure to pay tax,
either directly as part of the sentence or as a condition of probation or supervised release, the IRS
will use the restitution order as the basis for a civil assessment. 26 U.S.C. § 6201(a)(4). The
defendant does not have the right to challenge the amount of this assessment. 26 U.S.C.
§ 6201(a)(4)(C). Neither the existence of a restitution payment
                                                                    schedule nor the defendant's
timely payment of restitution according to that schedule will preclude the IRS from
administrative collection of the restitution-based assessment, including levy and distraint under
26 U.S.C.   §   6331.

        Interest, penalties and fines

         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and § 3612(g).


THE SENTENCING GUIDELINES

        Applicability

        The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

        Acceptance of Responsibility

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's    adjusted offense level under § 3El.l(a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under § 3El.l(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3El.l(b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on his prompt notification
         Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 4 of 12


Terence Ward, Esq.
Page 4

                        a plea of guilty. The defendant understands that the Court
of his intention to enter                                                                 is   not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1Bl.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report concerning the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3E1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

         Stipulation

         Pursuant to § 6Bl.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

        Guideline Stipulation

        The parties agree as follows:

       The Guidelines Manual in effect    on   the date of sentencing   is used   to determine the
applicable Guidelines range.
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 5 of 12


Terence Ward, Esq.
Page 5

         The defendant's base offense level under U.S.S.G. §§ 2T1.4 and 2T4.1 is 16, for a
                                        $250,000.1 The parties agree that three levels are
Guidelines loss between $100,000 and
subtracted under U.S.S.G. § 3E1.1 for acceptance of responsibility, as noted above, resulting in       a

total offense level of 13.

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I.2 The parties reserve the right to recalculate the defendant's Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

        A total offense level of 13, assuming a Criminal History Category I, would result in a
Guidelines sentencing range of 12-18 months of imprisonment and a fine range of $5,500 to
$55,000. U.S.S.G. § 5E1.2. The defendant is also subject to a supervised release term of one
year. U.S.S.G. § 5Dl.2.

        The Government and the defendant reserve their rights to seek a departure or a non-
Guidelines sentence. Unless otherwise stated, both sides reserve their right to object to a
departure or a non-Guidelines sentence.

        The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the plea of guilty if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.


        Information to the Court

        The Government    reserves   its   right to address the Court with respect to an appropriate
sentence to be imposed in this case.       Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office
                                                    and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.




I
 U.S.S.G. Section 2Tl.4 applies to violations of26 U.S.C. Section 7206(2), but would result
under the present facts in the same Guidelines tax loss and Guidelines sentencing range were the
conduct evaluated under Section 2T1.1, the section used for most other tax cases.
2
 The defendant has three prior misdemeanor convictions for breach of the peace and/or trespass.
Neither type of conviction counts toward defendant's criminal history category. U.S.S.G.
Section 4Al.2(c).
          Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 6 of 12


Terence Ward, Esq.
Page 6

WAIVER OF RIGHTS

         The defendant acknowledges and agrees that      he is   knowingly, intelligently,and
voluntarilywaiving the following rights:

         Waiver of Right to Indictment

        The defendant understands that he has the right to have the facts of this case presented to
a federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that he committed the offense set forth in the
information before an indictment could be returned. The defendant acknowledges that he is
waiving his right to be indicted.

         Waiver of Trial Rights and Consequences of Guilty Plea

         The defendant understands that   he has   the right to be represented by an attorney at every
stage   of the proceeding and, if necessary, one will   be appointed to represent him.


         The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

        The defendant understands that, if he pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.


          Waiver of Statute of Limitations

         The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 7 of 12


Terence Ward, Esq.
Page 7

       Waiver of Right to Challenge Conviction

       The defendant acknowledges that under certain circumstances      he is   entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

       Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 18 months of
imprisonment, a 1-year term of supervised release, a $100 special assessment, a fine of $55,000
and restitution in the amount of Gudelines loss determined by the Court, even if the Court
imposes such a sentence based on an analysis different from that specified above. The
Government and the defendant agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concurrently with, in whole or in part, the
undischarged portion of any other sentence that has been imposed on the defendant at the time of
sentencing in this case. Furthermore, the parties agree that any challenge to the defendant's
sentence that is not foreclosed by this provision will be limited to that portion of the sentencing
calculation that is inconsistent with (or not addressed by) this waiver. This waiver does not
preclude the defendant from raising a claim of ineffective assistance of counsel in an appropriate
forum.

        Waiver of Challenge to Plea Based on Immigration Consequences

        The defendant understands that pleading guilty may have consequences with respect to
his immigration status if he is not a citizen of the United States. Under federal law, non-citizens
are subject to removal for a broad range of crimes, including the offense(s) to which the
defendant is pleading guilty. Likewise, if the defendant is a naturalized citizen of the United
States, pleading guilty may result in denaturalization and removal. Removal, denaturalization,
and other immigration consequences are the subject of a separateproceeding, however, and the
defendant understands that no one, including his attorney or the district court, can predict to a
certainty the effect of his conviction on his immigration status. The defendant nevertheless
affirms that he wants to plead guilty regardless of any immigration consequences that his plea
may entail, even if the consequence is automatic removal from the United States.

        The defendant understands that he is bound by his guilty plea regardless of the
immigration consequences of the plea. Accordingly, the defendant waives any and all challenges
to his guilty plea and to his sentence based on those consequences, and agrees not to seek to
         Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 8 of 12


Terence Ward, Esq.
Page 8

withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction or sentence, based on the immigration consequences of his guilty plea,
conviction or sentence. This waiver does not preclude the defendant from raising a claim of
ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENT                OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarilybecause he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the   case.


SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involvinghim.

COLLATERAL         CONSEQUENCES

         The defendant understands that he will be adjudicated guilty of each offense to which he
has  pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if he is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice for All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.
         Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 9 of 12


Terence Ward, Esq.
Page 9


SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

         The defendant's guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the acts
that form the basis of the Information in this case.

        The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.


        This letter shall   be   presented to the Court, in open court, and filed in this   case.


                                                    Very truly yours,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY




                                                    CHRISTOPHER W. SCHMEISSER
                                                    ASSISTANT UNITED STATES ATTORNEY

                                                    SUSAN WINES
                                                    ASSISTANT UNITED STATES ATTORNEY
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 10 of 12


Terence Ward, Esq.
Page 10


       The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.




KENNETH W. SWE                                        Date
The Defendant

       I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)
to my client who advises me that he understands and accepts its terms.




TERENCE WARD, ESQ.                                    Date
Attorney for the Defendant
        Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 11 of 12


Terence Ward, Esq.
Page 11

                         STIPULATION OF OFFENSE CONDUCT

        The defendant and the Government stipulate to the following offense conduct and
relevant conduct that give rise to the defendant's agreement to plead guilty to the Information:

      During all times relevant to the Information and this stipulation, the defendant KENNETH
W. SWEENEY, a resident of Vernon, Connecticut, owned and operated a construction business
known as K&S Construction LLC.

        As relating to the 2013 through 2016 tax years, SWEENEY typically visited a return
preparer prior to the yearly IRS tax filing deadline for the preparation of his personal income tax
return. At those meetings, SWEENEY would not provide documents reflecting the gross receipts
or expenses for his business. Instead he would orally provide figures of income and expenses that
he knew materially underreported the gross receipts of his business and his income. As a result,
the Schedule C created by the preparer to be filed with SWEENEY's yearly personal income tax
return, Form 1040, and the tax return itself were materially false and underreported the gross
receipts and income and the taxes due and owing. SWEENEY then authorized the preparer to file
the relevant tax returns with the IRS.

       By way of example, on or about March 23, 2015, in the District of Connecticut,
SWEENEY did willfully aid and assist in and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service of an electronically filed U.S. Individual Tax Return
(Form 1040 and related attached forms) for the calendar year 2014. The relevant tax return,
which was subsequently filed with the IRS, was false and fraudulent as to a material matter,
which SWEENEY then and there knew, in that the tax return materially falsified and
underrepresented the gross receipts and income and the taxes due and owing.

       The parties agree that the applicable Guidelines loss and restitution is between $100,000
and $250,000, which shall be due and payable immediately.

        This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in
connection with sentencing.




KENNETH W. SWEEN                              CHRISTOPHER W. SCHMEISSER
Defendant                                     Assistant U.S. Attorney

                                              SUSAN WINES
                                              Assistant U.S. Attorney

TËRRENCE WARD, ESQ.
Attorney for the Defendant
           Case 3:21-cr-00013-VAB Document 9 Filed 03/05/21 Page 12 of 12


Terence Ward, Esq.
Page 12

                                            RIDER CONCERNING RESTITUTION

           The Court may order that the defendant make restitution under                                     18   U.S.C.      §   3663   as

follows:

1.    If the offense resulted in damage to                        or loss or   destruction of property of           a   victim of the
      offense:

     A.    Return the property to the                     owner    of the property    or someone          designated by the owner;             or


     B.    If return of the property                 is   impossible, impracticable,         or    inadequate, pay           an   amount equal
           to:

           The greater of            -


           (I) the value of the property on the date of the damage,                               loss, or   destruction;          or


           (II) the value of the property on the date of sentencing,                              less   the value      as   of the date the
                 property       is       returned.

2.   In the   case    of   an   offense resulting in bodily               injury to   a   victim    -




      A. Pay an amount equal to the costs of necessary medical and related professional services
         and devices related to physical, psychiatric, and psychological care; including non-
         medical care and treatment rendered in accordance with a method of healing recognized
         by the law of the place of treatment;

      B. Pay     an   amount equal to the cost of necessary physical and occupational therapy and
           rehabilitation; and

      C. Reimburse the               victim for income lost by such victim                  as a    result of such offense;

3.    In the case of an offense resulting in bodily injury that results in the death of the victim, pay
      an   amount equal to the cost of necessary funeral and related services; and

4.    In any case, reimburse the victim for lost income and necessary child care, transportation,
      and other expenses incurred during participation in the investigation or prosecution of the
      offense or attendance at proceedings related to the offense.

         The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant's re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614.
